FILED
                             NOT FOR PUBLICATION                            JAN 30 2015

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


SANDRA ELIZABETH MARTINEZ-DE                     No. 11-71767
SERRANO,
                                                 Agency No. A098-895-498
               Petitioner,

  v.                                             MEMORANDUM*

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted January 21, 2015**

Before:        CANBY, GOULD, and N.R. SMITH, Circuit Judges.

       Sandra Elizabeth Martinez-De Serrano, a native and citizen of El Salvador,

petitions pro se for review of the Board of Immigration Appeals’ (“BIA”) order

dismissing her appeal from the immigration judge’s (“IJ”) decision denying her

application for asylum, withholding of removal, and protection under the

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Convention Against Torture (“CAT”). We have jurisdiction under 8 U.S.C.

§ 1252. We review for substantial evidence the agency’s factual findings. Zehatye

v. Gonzales, 453 F.3d 1182, 1184-85 (9th Cir. 2006). We deny in part and grant in

part the petition for review, and we remand.

      Substantial evidence supports the BIA’s denial of CAT relief because

Martinez-De Serrano failed to show it is more likely than not that she would be

tortured by the government of El Salvador, or with its consent or acquiescence.

See Silaya v. Mukasey, 524 F.3d 1066, 1073 (9th Cir. 2008).

      In denying Martinez-De Serrano’s asylum and withholding of removal

claims, however, the agency found Martinez-De Serrano failed to establish a nexus

to a protected ground. When the IJ and BIA issued their decisions in this case,

they did not have the benefit of this court’s decisions in Henriquez-Rivas v.

Holder, 707 F.3d 1081 (9th Cir. 2013) (en banc), Cordoba v. Holder, 726 F.3d
1106 (9th Cir. 2013), and Pirir-Boc v. Holder, 750 F.3d 1077 (9th Cir. 2014), or

the BIA’s decisions in Matter of M-E-V-G-, 26 I. & N. Dec. 227 (BIA 2014), and

Matter of W-G-R-, 26 I. & N. Dec. 208 (BIA 2014). Thus, we remand Martinez-

De Serrano’s asylum and withholding of removal claims to determine the impact,

if any, of these decisions. See INS v. Ventura, 537 U.S. 12, 16-18 (2002) (per

curiam). In light of this remand, we do not reach Martinez-De Serrano’s remaining


                                          2                                     11-71767
challenges to the agency’s denial of her asylum and withholding claims at this

time.

        Respondent’s motion to hold this case in abeyance is denied.

        PETITION FOR REVIEW DENIED in part; GRANTED in part;

REMANDED.




                                          3                                  11-71767